Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27th of May 2022 has been entered.
 
Response to Amendment
This action is in response to Applicant's request for continued examination filed 27 May 2022. Claims 1-20 were previously pending. Claims 1, 9, and 17 have been amended according to Applicant’s amendments. No new claims have been added or cancelled. Accordingly, claims 1-20 remain pending and presently under consideration.

Response to Arguments
Applicant’s arguments, see remarks, page 6, filed 17 May 2022, with respect to the rejection of claims 1-20 under 35 USC 103 have been fully considered and are persuasive in part.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Esposito, Kushwah, and Coronado et al (US 2019/0220344 A1).
Regarding Applicant’s argument that Esposito and Kushwah fail to disclose all of the features of the claims as previously presented, Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Accordingly, examiner maintains Esposito and Kushwah disclose that which they were cited for and disclose all of the features as previously presented. 
It is noted that Applicant’s remaining arguments are directed to limitations newly added via amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Esposito et al (US 9594780 B1, hereinafter Esposito) in view of Kushwah et al (US 2019/0129621 A1, hereinafter Kushwah), further in view of Coronado et al (US 2019/0220344 A1, hereinafter Coronado).

Regarding claims 1, 9, and 17, taking claim 1 as exemplary, Esposito discloses an apparatus comprising: at least one processing device comprising a processor coupled to a memory (See Esposito, Col. 5, lines 26-27, disclosing each database node comprises a processor 156 coupled to a memory), 
the at least one processing device, when executing program code, implements a control module associated with a storage array (See Esposito, Figs. 1 & 2, disclosing database nodes 200-1 through 200-N associated with storage tiers 112-1 through 112-N, and Col. 5, lines 17-20, where each database node/host has a SITAR deamon configured to implement storage tiering control functionality) configured to:
receive copy usage data for one or more data copies associated with the storage array, wherein the copy usage data is indicative of a usage associated with each of the one or more data copies (See Esposito, Col. 3 lines 15-18, disclosing the daemon provides movement of tables, table spaces and user-specified data selections among storage tiers and Fig. 3 in conjunction with Col. 6, lines 28-30 disclosing a verb, or tag, for user indicated data and taking a tiering action in light of the tag); and 
update the one or more data copies with one or more usage tags based on the received copy usage data (See Esposito, Col. 3 lines 15-18, disclosing the daemon provides movement of tables, table spaces and user-specified data selections among storage tiers).
Esposito does not disclose wherein at least a given one of the one or more copies comprises a snapshot of a storage volume in a first storage tier of the storage array, the snapshot being marked for one of (i) protection of the storage volume in the first storage tier of the storage array and (ii) production in the first storage tier of the storage array, wherein updating the given data copy with one or more usage tags based on the received usage data comprises associating at least a given one of the one or more usage tags with a volume header of the snapshot of the storage volume stored in the first storage tier; and responsive to detecting that at least a given block of the given data copy is no longer utilized by the storage volume in the first storage tier of the storage array and is marked for protection of the storage volume in the first storage tier of the storage array, migrate the given block of the given data copy from the first storage tier to a second storage tier specified by the given usage tag.
However, Kushwah discloses wherein at least a given one of the one or more copies comprises a snapshot of a storage volume in first storage tier of the storage array (See Kushwah, [0016], disclosing snapshot creation from by copying data from a data source to a storage destination, where the first data source location corresponds to a first tier), the snapshot being marked for one of (i) protection of the storage volume in the first storage tier of the storage array and (ii) production in the first storage tier of the storage array (See Kushwah, paragraph [0024] disclosing snapshots that are identified, or marked, as snapshots 1, 2, or 3, and therefore indicate protection via the snapshot in the first storage tier or if the snapshot (when marked as a snapshot greater than the allowable threshold number) is to be migrated to a second storage tier) and wherein updating the given data copy with one or more usage tags based on the received usage data comprises associating at least a given one of the one or more usage tags with a volume header of the snapshot of the storage volume stored in a first storage tier (See Kushwah, [0016] and [0020] disclosing storage of the snapshot in a storage appliance that operates as an initial storage point, or tier, before eventually migration to cloud storage, or a second tier, where the storage appliance can respond to at least metadata related requests because the appliance maintains metadata for the snapshots including a snapshot identifier, valid data ranges of the snapshots, and source identifiers of the data of the snapshot); and responsive to detecting that at least a given block of the given data copy is no longer utilized by the storage volume in the first storage tier of the storage array, migrate the given block of the given data copy from the first storage tier to a second storage tier specified by the given usage tag (See Kushwah, Fig. 1, disclosing blocks B and F migrated from storage tier 1 to storage tier 2 and paragraph [0024] disclosing overwritten blocks, or invalid blocks which are therefore no longer utilized, such as blocks B and F are migrated to a cloud  (second) storage tier because the blocks belong to snapshots that are identified as snapshots 1, 2, 3, or having usage tags as snapshot identifiers 1, 2, 3 where the usage tags (snapshot identifiers) specify migration to cloud storage because only 3 snapshots can be stored in the cache).
Esposito and Kushwah are analogous art are they are both directed to improved data storage techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the copy usage based storage tiering of Esposito with the snapshot based block migration of Kushwah as overall storage system performance may be improved by reducing network bandwidth consumption by reducing block transmission and keeping more recent snapshots in faster access storage tiers (See Kushwah [0018]).
Neither Esposito nor Kushwah discloses wherein a given data block of the given data copy is marked for protection of the storage volume in the first storage tier of the storage array.
However, Coronado discloses wherein a given data block of the given data copy is marked for protection of the storage volume in the first storage tier of the storage array (See Coronado, Figs 3 and 4,  [0070]-[0078], disclosing a first data portion having a marked condition that includes protecting that stored in the first data portion by migrating the data to a second data portion in a second tier). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the copy usage based storage tiering of Esposito and Kushwah with the marked data migration of Coronado as it allows for data to be protected and preemptively migrated from potentially bad physical memory (See Coronado, [0004]).

Regarding claims 2, 10, and 18, taking claim 2 as exemplary, Esposito in view of Kushwah, further in view of Coronado disclosed the apparatus of claim 1 as described hereinabove. Esposito further discloses wherein the control module is further configured to scan the one or more usage tags associated with each of the one or more data copies (See Esposito, Col. 3 lines 15-18, disclosing the daemon provides movement of tables, table spaces and user-specified data selections among storage tiers and Fig. 3 in conjunction with Col. 6, lines 28-30 disclosing a verb, or tag, for user indicated data and taking a tiering action in light of the tag).

Regarding claims 3, 11, and 19, taking claim 3 as exemplary, Esposito in view of Kushwah, further in view of Coronado disclosed the apparatus of claim 2 as described hereinabove. Esposito further discloses wherein the control module is further configured to select one or more storage tiers for at least a portion of the one or more data copies based on the scan of the one or more usage tags (See Esposito, Col. 3 lines 15-18, disclosing the daemon provides movement of tables, table spaces and user-specified data selections among storage tiers and Fig. 3 in conjunction with Col. 6, lines 28-30 disclosing a verb, or tag, for user indicated data and taking a tiering action in light of the tag).

Regarding claims 4, 12, and 20, taking claim 4 as exemplary, Esposito in view of Kushwah, further in view of Coronado disclosed the apparatus of claim 3 as described hereinabove. Esposito further discloses wherein the control module is further configured to cause at least a portion of the one or more data copies to be stored in the selected one or more storage tiers (See Esposito, Col. 3, lines 15-18, disclosing the daemon provides movement of tables, table spaces and user-specified data selections among storage tiers).

Regarding claims 5 and 13, taking claim 5 as exemplary, Esposito in view of Kushwah, further in view of Coronado disclosed the apparatus of claim 3 as described hereinabove. Esposito further discloses wherein at least a portion of the one or more storage tiers are part of the storage array (See Esposito Fig. 1, disclosing the multiple storage arrays that comprise the various storage tiers and Col. 3, lines 41-44, “N storage tiers denoted 112-1 through 112-N which may comprise a storage array”).

Regarding claims 6 and 14, taking claim 6 as exemplary, Esposito in view of Kushwah, further in view of Coronado disclosed the apparatus of claim 3 as described hereinabove. Esposito further discloses wherein at least a portion of the one or more storage tiers are external to the storage array (See Esposito, Fig. 1, disclosing multiple storage arrays that comprise the storage tiers, where each tier is external to at least two other arrays). 5

Regarding claims 7 and 15, taking claim 7 as exemplary, Esposito in view of Kushwah, further in view of Coronado disclosed the apparatus of claim 1 as described hereinabove. Esposito further discloses wherein the copy usage data is received from a host device operatively coupled to the storage array (See Esposito, Fig. 1, disclosing clients and hosts coupled to the storage tiers via the network and Col. 3, lines 16-18, “SITAR daemon provides….movement of tables, table spaces and user-specified data selections among storage tiers”).  

Regarding claims 8 and 16, taking claim 8 as exemplary, Esposito in view of Kushwah, further in view of Coronado disclosed the apparatus of claim 1 as described hereinabove. See Esposito further discloses wherein the copy usage data is received from an end user of 5 the storage array (See Esposito, Col. 3, lines 10-14, disclosing tiering information is initiated from within a database application).  

EXAMINER’S NOTE
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137